Case 2:19-cv-13009-GAD-RSW ECF No. 9 filed 12/02/19         PageID.43   Page 1 of 7




             IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MICHELLE COLYER,

      Plaintiff,                               Case No. 2:19-cv-13009

v.                                             Hon. Gershwin A. Drain

CONVERGENT OUTSOURCING,                        Mag. Judge: R. Steven Whalen
INC., a foreign corporation,

      Defendant.


Jeremy M. Glapion (145972015 - NJ)          DOBBS & NEIDLE, P.C.
THE GLAPION LAW FIRM, LLC                   Gregory R. Neidle (P59273)
1704 Maxwell Drive                          Daniel J. Ammon (P50923)
Wall, New Jersey 07719                      Attorneys for Defendant
Tel: 732.455.9737                           30150 Telegraph Road, Suite 410
Fax: 732.965.8006                           Bingham Farms, MI 48025
jmg@glapionlaw.com                          Phone: (248) 723-9511
                                            Fax: (248) 723-9531


                   PROPOSED JOINT DISCOVERY PLAN

      This Proposed Joint Discovery Plan was prepared pursuant to Federal Rule

of Civil Procedure 26(f).

DATE OF MEETING: A Rule 26(f) conference was held on December 2, 2019.

The following persons participated:

a. Jeremy M. Glapion representing Plaintiff.

b. Gregory R. Neidle representing Defendant.


                                        1
Case 2:19-cv-13009-GAD-RSW ECF No. 9 filed 12/02/19            PageID.44   Page 2 of 7



1. Jurisdiction: The basis for the Court’s jurisdiction is: This court has jurisdiction

under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”),

and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

2. Jury or Non-Jury: This case is to be tried before a jury.

3. Statement of the Case: This case involves:

      a. Plaintiff: Convergent placed repeated calls to Plaintiff using an automatic

telephone dialing system in an effort to collect a debt from two separate persons,

neither of which are Plaintiff. Plaintiff never provided consent to Convergent for

these calls, has no responsibility for the debt, and repeatedly informed Convergent

of these facts and asked Convergent to stop calling. Plaintiff believes Convergent

obtained her telephone number in error while “skip tracing” the alleged debtors,

and believes the calls may be the result of Convergent continuing a practice that

was the basis for a recent class action (and settlement) against it (see “Other”

section below).

      b. Defendant: Convergent denies any violation of the TCPA, denies using

an automatic telephone dialing service without prior express consent. Convergent

did not use any device with the capacity to dial telephone numbers randomly or

sequentially to call Plaintiff and therefore did not use an “automatic telephone

dialing system” as defined under the TCPA. Convergent also denies liability for

any alleged violation of the FDCPA.


                                           2
Case 2:19-cv-13009-GAD-RSW ECF No. 9 filed 12/02/19          PageID.45    Page 3 of 7




Factual and Legal Issues in Dispute:

a. Whether Defendant’s foregoing alleged acts have violated the provisions of the

Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), and / or

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

   i. Whether the Defendant’s alleged violations of the TCPA were negligent or

   willful; and

   ii. The amount of damages, if any, to which Plaintiff is entitled.

4. Pendent State Claims: This case does not include pendent state claims.

5. Joinder of Parties and Amendment of Pleadings: The parties expect to file all

motions for joinder of parties to this action and to file all motions to amend the

pleadings by January 6, 2019.

6. Disclosures and Exchanges: The parties have agreed to exchange Rule 26(a)(1)

initial disclosures on or before December 16, 2019.

7. Discovery and Trial: – The parties believe that all discovery can be completed

by June 12, 2020. The parties recommend the following discovery and trial plan,

and acknowledge that if the Court believes that discovery motions have been filed

unnecessarily, in bad faith, or for vexatious or tactical reasons, the Court may

appoint a Discovery Master to shift the costs of disposing these motions from the

court to the parities:

       a. Discovery Begins: December 2, 2019.


                                          3
Case 2:19-cv-13009-GAD-RSW ECF No. 9 filed 12/02/19         PageID.46    Page 4 of 7



      b. Witness List Disclosures Due: April 1, 2020.

      c. Deadline for the Plaintiff’s Disclosure of Expert Witnesses: May 1, 2020.

      d. Deadline for Defendant’s Disclosure of Expert Witnesses: May 15, 2020.

      e. Discovery Ends: June 12, 2020.

      f. Dispositive Motions Deadline: July 13, 2020.

      g. Joint Final Pretrial Order Due: October 2, 2020

      h. Motions in Limine: September 14, 2020

      i. Final Pretrial Conference: (TBD by the Court)

      j. Trial Date: October 26, 2020

      k. Length of Trial: 3 days


8. Disclosure/Discovery of Electronically Stored Information: No problems

anticipated.

9. Assertion of Claims of Privilege or Work-Product Immunity After

Production: The parties do not anticipate any issues relating to claims of privilege

or work product but may submit a mutually agreeable protective order regarding

the exchange of any confidential information.

10. Motions: The parties acknowledge that E.D. Mich. LR 7.1 requires a moving

party to ascertain whether any motion will be opposed. All motions shall

affirmatively state the efforts of the moving party to comply with the obligation

created by Rule 7.1. All nondispositve motions shall be accompanied by a

                                          4
Case 2:19-cv-13009-GAD-RSW ECF No. 9 filed 12/02/19           PageID.47    Page 5 of 7



certificate setting forth in detail the efforts of the moving party to comply with the

obligation crated by Rule 7.1. All discovery motions shall be accompanied by a

certificate and any relevant documentation or correspondence detailing the

movant’s attempts to seek resolution of the discovery dispute before filing the

motion.

The following dispositive emotions are contemplated by each party:

The parties may file dispositive motions if appropriate pursuant to Fed. R. Civ. P.

56, after the close of discovery.

11. Alternative Dispute Resolution: The parties acknowledge that the Court

reserves the right under Local Rule 16 to order alternative dispute resolution, and

recommend that this case be submitted to the following method(s) of alternative

dispute resolution:

Referral of this matter to a United States Magistrate Judge for the limited purpose

of a settlement conference.

12. Length of Trial: Counsel estimate the trial will last approximately 3 days,

allocated as follows:

1 and ½ day for Plaintiff’s case

1 and ½ day for Defendant’s case

13. Prospects of Settlement: The status of settlement discussions is:




                                           5
Case 2:19-cv-13009-GAD-RSW ECF No. 9 filed 12/02/19           PageID.48     Page 6 of 7



The prospects for settlement of this case are fair and the parties’ consent to the

referral of this matter to a United States Magistrate Judge for the limited purpose

of settlement.

14. Electronic Document Filing System: Counsel acknowledges that Local Rule

5.1 requires that attorneys file and serve all documents electronically, by means of

the Court’s CM/ECF system, unless the party has been excused from electronic

filing on motion for good cause shown. The Court expects all counsel to abide by

the requirements of this rule.

15. Other: Though not presently pled as a class action, Plaintiff intends to serve

limited discovery early in the discovery period that would be relevant to Plaintiff’s

individual claims and would help ascertain the suitability of this case for class

treatment. Plaintiff believes that the allegations in this matter appear very similar to

those in Sheean v. Convergent Outsourcing, Inc., Case No. 18-cv-11532 (E.D.

Mich.) (class period ending February 25, 2019).


Respectfully submitted,

Dated: December 2, 2019




                                           6
Case 2:19-cv-13009-GAD-RSW ECF No. 9 filed 12/02/19   PageID.49   Page 7 of 7




/s/ Jeremy M. Glapion (w/ consent)              /s/ Gregory R. Neidle
Jeremy M. Glapion (145972015 - NJ)              DOBBS & NEIDLE, P.C.
THE GLAPION LAW FIRM, LLC                       Gregory R. Neidle (P59273)
1704 Maxwell Drive                              Daniel J. Ammon (P50923)
Wall, New Jersey 07719                          Attorneys for Defendant
 Tel: 732.455.9737                              30150 Telegraph Road, Suite 410
 Fax: 732.965.8006                              Bingham Farms, MI 48025
 jmg@glapionlaw.com                             Phone: (248) 723-9511
                                                Fax: (248) 723-9531




                                     7
